     Case 8:19-cv-02478-JVS-ADS Document 33 Filed 06/25/20 Page 1 of 1 Page ID #:138



 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
                                            )
10    Dianna Kahle,                         )        SACV 19-02478JVS(ADSx)
                                            )
11                                          )        ORDER OF DISMISSAL UPON
                   Plaintiff,               )
12                                          )        SETTLEMENT OF CASE
            v.                              )
13                                          )
      Experian Information Solutions,       )
14    Inc, et al                            )
      ,                                     )
15                                          )
                Defendant(s).
16    ____________________________
17
            The Court having been advised by the counsel for the parties that the above-
18
      entitled action has been settled,
19
             IT IS ORDERED that this action be and is hereby dismissed in its entirety
20
      without prejudice to the right, upon good cause being shown within 45 days, to
21
      reopen the action if settlement is not consummated.
22
23
      DATED: 6/25/20                              ___________________________
24
                                                     James V. Selna
25                                                United States District Judge
26
27
28
